United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 06-1544
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      District of Nebraska.
Joseph W. Monday,                        *
                                         *         [UNPUBLISHED]
            Appellant.                   *

                               ________________

                               Submitted: March 16, 2007
                                   Filed: March 22, 2007
                               ________________

Before COLLOTON, HANSEN, and GRUENDER, Circuit Judges.
                       ________________

PER CURIAM.

      Joseph W. Monday appeals the district court's1 denial of his motion for a
sentence reduction based upon acceptance of responsibility. After careful review, we
affirm.

      Monday was indicted on one count of conspiracy to distribute 500 grams or
more of a mixture or substance containing methamphetamine. See 18 U.S.C. § 2; 21

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
U.S.C. §§ 841(a)(1), 841(b)(1), 846. The case went to trial, where Monday did not
contest his culpability for the conspiracy, only the amount of methamphetamine
attributed to him, claiming he was responsible for less than 500 grams. The jury
returned a verdict finding Monday responsible for 500 grams or more of
methamphetamine. Monday made several objections to the Presentence Investigation
Report prepared prior to his sentencing hearing, all but one of which the district court
denied. Monday's objection to his criminal history was sustained, and his criminal
history was subsequently adjusted from category VI to category V. Monday also
argued at his sentencing that he was eligible for, and entitled to, a two-level reduction
in his offense level for acceptance of responsibility pursuant to United States
Sentencing Guidelines (USSG) Manual § 3E1.1. The district court found that Monday
was eligible for the downward adjustment but denied the motion because it did not
believe Monday had been truthful. With an offense level of 36 and an adjusted
criminal history category V, Monday's advisory Guidelines range was 292 to 365
months, and he was sentenced to 292 months of imprisonment.

       "This court reviews 'a district court's denial of an acceptance of responsibility
adjustment under U.S.S.G.§ 3E1.1 for clear error,'" Peters v. United States, 464 F.3d
811, 812 (8th Cir. 2006) (quoting United States v. Winters, 416 F.3d 856, 860 (8th
Cir. 2005)), and the decision of the sentencing judge is entitled to great deference
upon review, id.; USSG § 3E1.1, comment. (n. 5). The defendant bears the burden of
establishing entitlement to this adjustment. Peters, 464 F.3d at 812.

       At the trial, the Government presented four witnesses to support the alleged
drug quantity of over 500 grams. One witness, Eric Jurgens, testified that he supplied
Monday with methamphetamine beginning around mid-2000, and that in total he had
distributed an estimated four to seven pounds of methamphetamine to Monday. (Four
pounds equals approximately 1800 grams). The Government also presented the
testimony of Investigator Ernie Reiss regarding conversations Investigator Reiss had
with Monday when Monday was incarcerated in the county jail in 2001. At that time,

                                           -2-
Monday informed Investigator Reiss that Jurgens was supplying methamphetamine
to Monday's girlfriend, and that Monday had received two-ounce quantities of
methamphetamine from Jurgens about every other day throughout the summer of
2000. Monday then testified on his own behalf, stating that while he had made those
statements to Investigator Reiss regarding Jurgens, he had been lying and had done
so in an attempt to falsely incriminate Jurgens. Monday also testified that he had not
received nearly that amount of methamphetamine from Jurgens, and in fact had only
purchased approximately six and one half ounces (164.275 grams) in total, well below
the 500 grams charged in the indictment.

       While Monday did not contest his conspiratorial guilt, that alone does not
entitle him to an adjustment under USSG § 3E1.1 as a matter of right. Winters, 416
at 860. Instead, when determining eligibility for an adjustment under USSG § 3E1.1
a court looks to, among other things, whether or not the defendant "'truthfully admit[s]
the conduct comprising the offense(s) of conviction, and truthfully admit[s] or not
falsely den[ies] any additional relevant conduct for which the defendant is
accountable.'" United States v. Kiel, 454 F.3d 819, 824 (8th Cir. 2006) (quoting
USSG § 3E1.1, comment. (n.1(a))). "'[A] defendant who falsely denies, or frivolously
contests, relevant conduct that the court determines to be true has acted in a manner
inconsistent with acceptance of responsibility.'" Kiel, 454 F.3d at 824 (quoting USSG
§ 3E1.1, comment. (n. 1(a))). Although Monday admitted he conspired only after his
trial began, the district court, in an abundant exercise of discretion, found him to be
"eligible" for an acceptance adjustment. The district court was also well within its
discretion to determine that Monday had not fully accepted responsibility for his
crime. Not only did he contest the drug quantity he was charged with, resulting in a
continuing trial on that issue, the district court determined that he had not testified
truthfully at trial regarding his involvement with methamphetamine use and purchases.
Section 3E1.1 requires not only that a defendant "show[] a recognition and affirmative
acceptance of responsibility for relevant conduct, and remorse for that conduct," but
also that he "must accept responsibility for all of the conduct that is part of his

                                          -3-
conviction . . . [and] not minimize conduct or partially accept responsibility." United
States v. Erhart, 415 F.3d 965, 971 (8th Cir. 2005), cert. denied, 126 S. Ct. 1181
(2006). "Special emphasis is placed on the defendant's honesty about the factual basis
for the offense, rather than an emphasis on whether the defendant pleaded guilty or
took the matter to trial." Id. The district court and the jury found that the testimony
of the Government's witnesses was more credible than Monday's testimony, and we
find no clear error in the district court's decision denying Monday's motion for a
sentence reduction based on acceptance of responsibility. See United States v. Tjaden,
473 F.3d 877, 879 (8th Cir. 2007) ("Whether to grant a reduction for acceptance of
responsibility is a factual determination which depends largely on the district court's
credibility assessments.") (internal marks omitted).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -4-